Citation Nr: 0842176	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1956 rating decision that denied service connection for 
residuals of a head injury, specifically concerning tinnitus 
and post-concussion syndrome claimed as dizzy spells.

(A prior Board of Veterans' Appeals (Board) decision in July 
2006 determined there was CUE in that March 1956 Regional 
Office (RO) decision, to the extent it had denied service 
connection for consequent bilateral hearing loss, so that is 
no longer at issue.)


REPRESENTATION

Appellant represented by:	Mr. Scott E. Schermerhorn, 
Attorney




WITNESSES AT HEARINGS ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) from a 
March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  In that decision, the RO 
determined that CUE had not been committed with regard to a 
prior August 1955 rating decision of the RO in Wilkes-Barre, 
Pennsylvania, which denied service connection for residuals 
of a head injury.  While the current appeal was pending, 
the issue was amended to a claim of CUE in a slightly more 
recent March 1956 rating decision that continued the denial 
of service connection for residuals of a head injury, 
inasmuch as that later decision represented a final denial as 
to the veteran's original claim.

In a July 2006 decision, the Board found CUE in that March 
1956 rating decision denying service connection for residuals 
of a head injury, but only with respect to the denial of 
service connection for bilateral hearing loss.  Therefore, 
the Board reversed the March 1956 decision by granting 
service connection for bilateral hearing loss.  However, the 
Board implicitly found no CUE in that March 1956 decision 
regarding the denial of the other claimed residuals of the 
head injury (e.g., headaches and additional pathology).  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an April 2008 
memorandum decision, the Court vacated the Board's decision 
to the extent that it implicitly had found no CUE in that 
March 1956 rating decision with respect to the veteran's 
asserted residuals of a head injury involving tinnitus and 
postconcussive syndrome claimed as dizzy spells.  The Court 
remanded the case to the Board for consideration of this 
additional component of the CUE claim.

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The March 1956 rating decision in question that denied 
service connection for residuals of a head injury was fatally 
flawed and undebatably erroneous to the extent it did not 
recognize the veteran's headaches and tinnitus as a 
consequent condition from that trauma.


CONCLUSION OF LAW

There was CUE in the March 1956 rating decision denying 
service connection for residuals of a head injury involving 
headaches and tinnitus.  38 C.F.R. §§ 3.105(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The March 1956 rating decision that denied service connection 
for residuals of a head injury was not appealed.  This 
decision is therefore final and binding on the veteran based 
on the evidence then of record and generally will be accepted 
as correct in the absence of CUE.  The prior decision will be 
reversed or amended only where the evidence establishes this 
error.  See 38 C.F.R. § 3.105(a) (2008); 38 U.S.C.A. § 5109A 
(West 2002).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

There are three preliminary legal requirements before it may 
be concluded there was CUE in a prior determination: (1) it 
must be determined whether either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further held that for an alleged error to 
constitute CUE it must have consisted of an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts, and not merely 
misinterpretation of the facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  See also Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE 
merely on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE.  See Fugo, 
6 Vet. App. at 44; Russell, 3 Vet. App. at 313.

A breach of VA's duty to notify and assist likewise does not 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
This even includes situations when the RO has breached the 
duty to assist a veteran in obtaining relevant service 
medical records that may render a prior rating decision non-
final, or there has ostensibly occurred some other kind of 
"grave procedural error," as the U.S. Court of Appeals for 
the Federal Circuit ("Federal Circuit") has indicated in Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) 
(overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed Cir. 
1999)).  However, the failure to apply a relevant law or 
regulation is an appropriate subject for a claim of CUE.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing 
Olson v. Brown, 5 Vet. App. 430, 433 (1993).

In the March 1956 decision, the RO denied service connection 
for residuals of a head injury, along with several related 
conditions which the veteran had alleged were the consequence 
of this head injury, consisting of burns on his neck and 
back, defective hearing, migraine headaches, and a nevus on 
the right side of his back.  In July 2006, the Board reversed 
the March 1956 rating decision by finding that the RO had 
committed CUE by failing to grant service connection for 
bilateral hearing loss.  So the veteran's CUE claim involving 
bilateral hearing loss has been fully resolved in the 
veteran's favor and is no longer part of this appeal.  

In addition, the Court, in the April 2008 memorandum 
decision, vacated the July 2006 Board decision but only 
inasmuch as it found no CUE in the March 1956 rating decision 
which implicitly denied service connection for tinnitus and 
postconcussion syndrome claimed as dizzy spells.  Therefore, 
the only issue before the Board is whether there was CUE in 
the March 1956 rating decision that denied service connection 
for residuals of a head injury involving tinnitus and 
postconcussion syndrome claimed as dizzy spells.

Following a thorough review of the record and applying the 
law as it existed at the time of the March 1956 rating 
decision, the Board has determined there was CUE in that 
decision to the extent the RO failed to recognize the 
veteran's headaches and tinnitus were due to head trauma he 
sustained in service.  In other words, the evidence in March 
1956 undebatably showed that there was: (1) medical evidence 
of a current disability involving headaches and tinnitus, (2) 
sufficient evidence that the veteran had incurred a head 
injury in service, and (3) medical evidence of a nexus 
between the in-service head injury and his residual 
disability involving headaches and tinnitus.  See 38 C.F.R. 
§§ 3.63, and 3.77 (1956) (setting forth a basic definition of 
service connection under the law for disability claimed as 
having been incurred or aggravated in military service); see 
also, Duenas v. Principi, 18 Vet. App. 512 (2004).

The first element of a current disability was clearly 
established in March 1956 with respect to both headaches and 
tinnitus.  In this regard, a January 1956 VA examination 
report listed a diagnosis of migraine headaches.  And in a 
January 1956 letter, V.S., M.D., noted that she first saw the 
veteran for complaints of tinnitus and hearing loss in 
November 1952, which she continued to treat intermittently 
until 1956.  So the veteran clearly had diagnoses of both 
headaches and tinnitus at the time of the March 1956 rating 
decision. 

Regarding the second element of an in-service injury, the RO 
previously did not find that the veteran's claimed head 
injury was incurred coincident with his military service, 
after apparently reviewing the available service medical 
records and personnel records.  But as pointed out in the 
July 2006 Board decision, as well as the April 2008 Court 
decision, this finding by the RO was clearly and unmistakably 
erroneous.  To reiterate, the veteran's DD Form 214 (Report 
of Separation from the Armed Forces), which, under the 
category of "wounds received as a result of action with the 
enemy," clearly noted he had sustained a head wound on 
October 4, 1951, while serving in North Korea.  This 
coincides with the date listed in his personnel file for the 
injury that later resulted in him receiving the Purple Heart 
Medal.  In September 2000, the Army Board of Correction for 
Military Records updated the veteran's DD Form 214 (by way of 
a DD Form 215), clearly indicating he had received the Purple 
Heart Medal because the abbreviation for receipt of this 
commendation on his original DD Form 214 was apparently 
misspelled.  That notwithstanding, in 1956 the RO had 
documentation of his receipt of the Purple Heart Medal 
through his service personnel records.  The DD Form 214, 
containing the information referenced above, was also then of 
record as it had been associated with the claims file in 
connection with his claim for compensation benefits from VA.

So there was undebatable evidence in March 1956 that the 
veteran had indeed sustained a head injury in service.  The 
RO's failure to acknowledge this in-service injury was an 
obvious oversight in the application of the correct facts 
that would be expected to have been duly considered, and not 
merely the result of the discretion available to the 
adjudicator as to how the case facts at hand were weighed and 
evaluated, which, as stated, would not amount to CUE.  So the 
element of in-service incurrence of an injury should have 
been considered established at the time of the March 1956 
rating decision. 

As for the third and final element of his claim - i.e., 
medical evidence of a nexus between the in-service head 
injury and his current disability - medical evidence in March 
1956 clearly showed that the veteran's diagnoses of headaches 
and tinnitus were related to the in-service head trauma.  
With respect to his headaches, the January 1956 VA 
neurological examination report includes a medical opinion 
that the veteran's "[h]eadaches began in November 1951."  
It is not particularly clear whether this statement reflects 
the examiner's own independent medical opinion or whether he 
was merely recording the veteran's own history.  In any 
event, in the diagnoses section, at the very end of that 
report, the examiner noted, "Migraine headaches - no scars - 
head injury."  In light of this report, which the RO 
considered in March 1956, one can only conclude that the VA 
examiner believed the veteran's headaches were related to the 
in-service head injury.  In the March 1956 rating decision, 
however, the RO never discussed this favorable opinion or the 
fact that no other medical opinion of record at that time 
contradicts this nexus opinion.  Thus, the fact that the 
veteran's headaches were medically linked to his in-service 
head trauma was undebatable in March 1956.

There was also undisputed medical evidence in 1956 that the 
veteran's tinnitus was related to his in-service head trauma.  
In March 1956, the RO considered Dr. V.S.'s report in which 
she indicated that she had been treating the veteran for 
intermittent tinnitus in his right ear since November 1952, 
only one month after his separation from active duty in 
October 1952.  And since tinnitus was not noted on his 
enlistment physical, with no evidence of any intercurrent 
head injury or acoustic trauma immediately after he left 
service, it was undebatable in 1956 that the veteran's 
tinnitus had its onset in service.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991). ("[C]lear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably.")

The Board thus finds that the RO's failure in March 1956 to 
grant service connection for headaches and tinnitus 
constituted CUE.  In reaching this decision, however, the 
Board notes that the RO's failure not to grant service 
connection for dizzy spells or vertigo in 1956 did not 
constitute CUE.  None of the evidence in 1956, including the 
service medical records and post-service medical records, 
made any reference to dizziness or vertigo.  Since the 
essential element of a current disability involving dizzy 
spells was not present in 1956, there can be no CUE in the 
RO's failure to grant service connection for this aspect of 
his claim for service connection for residuals of a head 
injury.  See Eddy, 9 Vet. App. at 54. (holding that an 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.)

The veteran's central argument in support of his CUE claim is 
that service connection for postconcussion syndrome, to 
include dizziness, was eventually granted by the RO in 
February 2003.  So, according to the veteran, service 
connection should have been established for dizzy spells back 
in March 1956.  This argument has no merit, however, as a 
determination concerning CUE must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 313-314; see also Porter v. Brown, 5 
Vet. App. 233, 235-236 (1993) (holding that subsequently 
developed evidence is not applicable to a claim of clear and 
unmistakable error).  The RO's decision to grant service 
connection for postconcussion, inclusive of dizziness, was 
issued only after new and material evidence had been 
submitted following the March 1956 rating decision - namely, 
a February 2003 VA examination report in which a VA physician 
indicated that the veteran's dizziness was due to the in-
service head injury.  The Board emphasizes that this opinion 
did not exist at the time of the March 1956 rating decision; 
thus, it may not be considered in the calculus of whether CUE 
was then present.  Fugo, supra.

For these reasons and bases, the Board finds there was CUE in 
the March 1956 rating decision to the extent it denied 
service connection for headaches and tinnitus as a residual 
of the head injury during service.  See 38 C.F.R. § 3.105(a).  
In reaching this decision, it is worth mentioning that VA's 
duties to notify and assist claimants under the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to claims 
alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation).  


ORDER

There was CUE in the March 1956 rating decision to the extent 
it denied service connection for headaches and tinnitus as a 
residual of a head injury while on active duty.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


